DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 03/16/2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/14/2022 has been entered. Applicant’s amendments to the claims have overcome the 35 U.S.C. 103 rejection previously set forth in the previous office action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the phone correspondence dated on 08/31/2022 with attorney Xin Xie. Examiner wishes to thank the attorney for their time and consideration regarding the correspondence.
The application has been amended as follows: 

Claim 1:
Please replace the limitation “periodically repositioning the second nozzle to the first nozzle to remove debris to eject the second fluid into the first nozzle, thereby cleaning debris from the first nozzle. See Specification, paras. [0080]-[0082], [0084]” with “periodically repositioning the second nozzle to the first nozzle to remove debris to eject the second fluid into the first nozzle, thereby cleaning debris from the first nozzle” in order to delete the instance of “See Specification, paras. [0080]-[0082], [0084].”

Claim 13:
Please replace the limitation “The computer-implemented method of claim 12, further comprising: determining that the pressure drop exceeds a maximum permissible drop…” with “The computer-implemented method of claim 1, further comprising: determining that a pressure drop across the apparatus exceeds a maximum permissible drop…”

Claim 15:
Please replace the limitation “periodically repositioning the second nozzle to the first nozzle to remove debris to eject the second fluid into the first nozzle, thereby cleaning debris from the first nozzle. See Specification, paras. [0080]-[0082], [0084]” with “periodically repositioning the second nozzle to the first nozzle to remove debris to eject the second fluid into the first nozzle, thereby cleaning debris from the first nozzle” in order to delete the instance of “See Specification, paras. [0080]-[0082], [0084].”

Allowable Subject Matter
Claims 1-5, 7-11, and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 contains the limitations regarding repositioning a second nozzle with a second fluid from a transparent surface to the first nozzle in order to clean the first nozzle by injecting second fluid into the first nozzle. At the time of the effective filing date of the application, these limitations had not been fully anticipated and it would not have been obvious to one of ordinary skill in the art to combine elements of the prior art to meet this limitation. Independent claims 15 and 22 are allowed for the same reasons as claim 1. The dependent claims are allowed for the reasons concerning the independent claims. 
The closest prior art, Brown et al. (US 20180335228), Boothman (US 20150047728), and Yeh et al. (US 20130034966), either singularly or in combination fail to anticipate or render obvious the above described limitations. While the prior art teaches a cover to help a nozzle self-clean, or otherwise the generalized teaching that nozzles may be repositioned, the prior art is silent with regard to having a second nozzle redirected from a cleaning surface back into a first nozzle in order to inject fluid to clean the first nozzle. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW DAVID KIM/Examiner, Art Unit 2483                                                                                                                                                                                                        
/ANNER N HOLDER/Primary Examiner, Art Unit 2483